Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0064261, filed on 04 Jun 2018.

Response to Arguments
3.	Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive.
	In response to the Applicant’s argument pertaining to “Ogino discloses medical imaging device capable of obtaining a medical image with high image quality. In Ogino the method applies deep learning in the image domain to remove the artifacts of the image. Ogino discloses dividing the image into a plurality of small patches, and allocating an optimal restorer for each patch using a classifer. The allocated optimal restorer restores the image. In this case, the restorer is a CNN model. Ogino only describes reconstructing an image based on a patch in the image domain. At the same time, Fig. 13 and Fig. 14, and the descriptions associated with these drawings, describe the creation of datasets used for deep learning. By contrast, the invention recited by claim 1 performs restoration by directly interpolating missed k-space information using deep learning (i.e., reconstructing the image for the MRI data by interpolating a K-space of the reground MRI data using the neural network). As described above, Ogino does not disclose reconstruction by interpolating a K-space of the reground data using the neural network. Put another way, the paragraph of Ogino reproduced above makes clear that the image, and not the k-space data, is used as the input to the CNN. The image in Ogino "is inverse Fourier-transformed to reconstruct the image 83," which is used as the input to the CNN. Other prior art also does not disclose this feature.” The Examiner respectfully disagrees. Akcakaya et al teaches that k-space data is used to generate the image (Para. [0063]). Akcakaya et al uses a Akcakaya et al reconstructs an MRI image using k-space data (Para. [0053]). Also similar to the invention, Akcakaya et al directly interpolates (insert (something of a different nature) into something else) k-space information. The invention recited by claim one adds missing information to k-space data so as to make the data complete. Akcakaya et al interpolates the k-space data by further using neural networks (Para. [0053]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a k-space" in line 8.It is unclear if “a k-space” in line 8 refers back to “a k-space” in lines 5-6 of the claim or are different k-space. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is considering “reground” to mean “regridding”.
Claim 1 recites the limitation "the reground MRI data" in line 8. It is unclear if the “reground MRI data” is meant to refer to the “regridding” in line 4 or is a different term. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is considering “reground” to mean “regridding”.
10 recites the limitation "a k-space" in line 7. It is unclear if “a k-space” in line 7 refers back to “a k-space” in lines 5 of the claim or are different k-space. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the reground MRI data" in 7.It is unclear if the “reground MRI data” is meant to refer to the “regridding” in line 6 or is a different term. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is considering “reground” to mean “regridding”.
	Claims 3-8 and 12-17 are rejected for depending on claim 1 and claim 10

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US2020/0175675A1) (herein after Ogino et al) and further in view of AKCAKAYA, MEHMET; MOELLER, STEEN (WO2018187005A1 Methods for scan-specific k-space interpolation reconstruction in magnetic resonance imaging using machine learning) (herein after Akcakaya et al).

	In re claim 1, Ogino et al et al teaches, a method for processing an image, (Fig 12, para [0068] In addition to the imaging unit 510, the MRI device 50 includes a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514,) the method comprising: receiving magnetic resonance image (MRI) data; (Fig 12, para [0068] a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514,); regridding for the received MRI data (Fig 12, 13. Para [0075] The learning by the restorer 240 (CNN) is generation-type learning that brings the output image closer to the correct image in which the image reconstructed from the data obtained by measuring the predetermined number of encodings in the k-space is used as the correct image, and degradation data as shown in FIG. 13 is generated from the k-space data of the correct image. Then, the image reconstructed from the generated degradation data is used as the input image to the CNN, and the output image is brought closer to the correct image).
	Ogino et al fails to disclose, and reconstructing an image for the MRI data using a neural network to interpolate a K-space, wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating a K-space of the reground MRI data using the neural network.
	In analogous art, Akcakaya et al discloses, and reconstructing an image for the MRI data using a neural network to interpolate a K-space, (Fig. 1, 2. Para. [0063] Specifically, we can construct a rank-deficient concatenated Hankel structured matrix from even and odd k-space data, whose missing data can be interpolated using ALOHA) wherein the reconstructing of the image includes reconstructing the image for the MRI data (Fig. 3. Para. [0053] from the estimated missing k-space data and the original undersampled k-space data, images are then reconstructed, as indicated at step 312) by interpolating a K-space of the reground MRI data using the neural network. (Fig. 3. Para. [0053] It is noted that in some implementations the CNN, or other suitable machine learning algorithm, is configured to reconstructs each coil separately for parallel imaging; however, in some other implementations the CNN, or other suitable machine learning algorithm can implement a larger set of output channels in order to perform the reconstruction of all  coils jointly.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al to include the teaching of reconstructing an image for the MRI data using a neural network to interpolate a K-space, wherein the reconstructing of the image includes reconstructing the image for the MRI data by interpolating a K-space of the reground MRI data using the neural network taught by Akcakaya et al for the benefit of reconstructing an image using undersampled k-space data and using the data to estimate missing data. [Akcakaya et al:[0005] providing a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system; Missing k-space data are estimated by inputting the undersampled k-space data to the machine learning algorithm, and an image is reconstructed from the undersampled k-space data and the missing k-space  data.]

	In re claim 6, Ogino et al in view of Akcakaya et al teaches the limitations of claim 1, which this claim depends on.
	Ogino et al further teaches, wherein the neural network includes a neural network based on a convolution framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)

	In re claim 10, Ogino et al et al teaches, an apparatus for processing an image,( Fig 12, para [0068] In addition to the imaging unit 510, the MRI device 50 includes a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514,) the apparatus comprising: a receiving unit to receive MRI data;(Fig 12, para [0068] a reconstruction unit 500 that performs a calculation such as image reconstruction using the nuclear magnetic resonance signal (digital signal) received by the receiving unit 514); wherein the reconstructing unit performs regridding for the received MRI data,(Fig 12, 13. Para [0075] The learning by the restorer 240 (CNN) is generation-type learning that brings the output image closer to the correct image in which the image reconstructed from the data obtained by measuring the predetermined number of encodings in the k-space is used as the correct image, and degradation data as shown in FIG. 13 is generated from the k-space data of the correct image. Then, the image reconstructed from the generated degradation data is used as the input image to the CNN, and the output image is brought closer to the correct image.) 
Ogino et al fails to disclose, and a reconstructing unit to reconstruct an image for the MRI data using a neural network to interpolate a k-space; and reconstructs the image for the MRI data by interpolating a K-space of the reground MRI data using the neural network.
	In analogous art, Akcakaya et al discloses, and a reconstructing unit (Fig. 4, Para. [0068] Referring now to FIG. 4, a block diagram of an example of a computer system 400 that can implement the methods described in the present disclosure is shown) to reconstruct an image for the MRI data using a neural network to interpolate a k-space (Fig. 1, 2. Para. [0063] specifically, we can construct a rank-deficient concatenated Hankel structured matrix from even and odd k-space data, whose missing data can be interpolated using ALOHA); and reconstructs the image for the MRI data (Fig. 3. Para. [0053] from the estimated missing k-space data and the original undersampled k-space data, images are then reconstructed, as indicated at step 312) by interpolating a K-space of the reground MRI data using the neural network (Fig. 3. Para. [0053] It is noted that in some implementations the CNN, or other suitable machine learning algorithm, is configured to reconstructs each coil separately for parallel imaging; however, in some other implementations the CNN, or other suitable machine learning algorithm can implement a larger set of output channels in order to perform the reconstruction of all  coils jointly.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al to include the teaching of a reconstructing unit for reconstructing an image for the MRI data using a Akcakaya et al for the benefit of reconstructing an image using undersampled k-space data and using the data to estimate missing data. [Akcakaya et al:[0005] providing a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system; Missing k-space data are estimated by inputting the undersampled k-space data to the machine learning algorithm, and an image is reconstructed from the undersampled k-space data and the missing k-space  data.]

In re claim 15, Ogino et al in view of Akcakaya et al teaches the limitations of claim 10, which this claim depends on. 
Ogino et al further teaches, wherein the neural network includes a neural network based on a convolution framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)

6. 	Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Ogino et al in view of Akcakaya et al as applied to claims 1, 6, 10, and 15 above, and further in view of Jin et al (A general framework for compressed sensing and parallel MRI using annihilating filter based low-rank Hankel matrix) (herein after Jin et al).

	In re claim 3, Ogino et al in view of Akcakaya et al teaches the limitations of claim 1, which this claim depends on. 
Ogino et al in view of Akcakaya et al fails to teach, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint. 
	In analogous art, Jin et al teaches, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint. (Fig 1, Pg. 8, Ln 1-3 Therefore, if some of the Hankel matrix elements are missing and one can measure samples only on the index set, the fundamental duality suggests a way to recover these elements, which is based on low rank matrix completion.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint taught by [Jin et al:] for the benefit of reconstructing an MRI image to a higher quality [Jin et al:[Abstract] Inspired by recent k-space interpolation methods, an annihilating filter based low-rank Hankel matrix approach (ALOHA) is proposed as a general framework for sparsity-driven k-space interpolation method which  unifies pMRI and CS-MRI.]

In re claim 5, Ogino et al in view of Akcakaya et al teaches the limitations of claim 1, which this claim depends on.
Ogino et al further teaches, and a neural network based on a deep convolutional framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)
 	Ogino et al in view of Akcakaya et al fail to teach, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) 
In analogous art, Jin et al teaches, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) (Fig. 1, Pg. 9, Ln. 10-12 interestingly, the resulting ALOHA framework can have very unique pyramidal structure that allows computational efficient and noise robust implementation of a low rank Hankel matrix completion algorithm.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) taught by [Jin et al:]for the benefit of reconstructing an MRI image to a higher quality [Jin et al: Pg. 1, ln 13-14 Experimental results with in vivo data for single/multi-coil imaging as well as dynamic imaging confirmed that the proposed method outperforms the state-of-the-art pMRI and CS-MRI.]

In re claim 12, Ogino et al in view of Akcakaya et al teaches the limitations of claim 10, which this claim depends on.
Ogino et al in view of Akcakaya et al fails to teach, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint.
In analogous art, Jin et al teaches, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint. (Fig 1, Pg. 8, Ln. 1-3 Therefore, if some of the Hankel matrix elements are missing and one can measure samples only on the index set, the fundamental duality suggests a way to recover these elements, which is based on low rank matrix completion.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a reconstructing unit reconstructing the image for the MRI data using a neural network satisfying a preset low-rank Hankel matrix constraint taught by [Jin et al:] for the benefit of reconstructing an MRI image to a higher quality [Jin et al:[Abstract] Inspired by recent k-space interpolation methods, an annihilating filter based low-rank Hankel matrix approach (ALOHA) is proposed as a general framework for sparsity-driven k-space interpolation method which  unifies pMRI and CS-MRI.]

In re claim 14, Ogino et al in view of Akcakaya et al teaches the limitations of claim 10, which this claim depends on. 
Ogino et al further teaches, and a neural network based on a deep convolutional framelet. (Fig 4, para [0041] As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44. The CNN extracts the features of the input image by repeating the convolution operations and pooling for an input image 40 and outputs them as the output image 45.)
Ogino et al in view of Akcakaya et al fails to teach, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA)
In analogous art, Jin et al teaches, wherein the neural network includes: a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) (Fig. 1, Pg. 9, Ln. 10-12 interestingly, the resulting ALOHA framework can have very unique pyramidal structure that allows computational efficient and noise robust implementation of a low rank Hankel matrix completion algorithm.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a neural network based on an annihilating filter-based low-rank Hankel matrix approach (ALOHA) taught by [Jin et al:]for the benefit of reconstructing an MRI image to a higher quality [Jin et al: Pg. 1, ln 13-14 Experimental results with in vivo data for single/multi-coil imaging as well as dynamic imaging confirmed that the proposed method outperforms the state-of-the-art pMRI and CS-MRI.]

s 4, 7, 8, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Ogino et al in view of Akcakaya et al as applied to claims 1, 6, 10, and 15 above, and further in view of Lee et al (Deep residual learning for compressed sensing MRI) (herein after Lee et al).

	In re claim 4, Ogino et al in view of Akcakaya et al teaches the limitations of claim 1 which this claim depends on.
	Ogino et al in view of Akcakaya et al fails to teach, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network of a model trained through residual learning.
	In analogous art, Lee et al teaches, wherein the reconstructing of the image includes: reconstructing the image for the MRI data using a neural network of a model trained through residual learning. (Fig. 1, Pg. 15, right col, para [2]. Unlike these existing deep learning researches for CSMRI, this paper is mainly interested in deep residual learning [9]. As shown in Fig. 1, the main idea is to learn aliasing artifacts rather than the aliasing-free fully sampled reconstruction. Once the aliasing artifacts are estimated, aliasing free image is then obtained by subtracting the estimated aliasing artifact.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include reconstructing the image for the MRI data using a neural network of a model trained through residual learning taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality [Lee et al:[Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.]

In re claim 7, Ogino et al in view of Akcakaya et al teaches the limitations of claim 1, which this claim depends on.
Ogino et al fails to teach, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer.
In analogous art, Lee et al teaches, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer. (Fig 3, Pg. 17, left col, para 2 Fig. 3 illustrates the several network configuration we have investigated for residual learning. Fig. 3(a) is single scale residual learning with a modified deconvolution network framework [12]. Fig. 3(b) is a multi-scale residual learning with additional pooling and unpooling (conv transpose) layers on top of Fig. 3(a). To make the number of network features similar to Fig. 3(a), the number of channels are doubled after the pooling layer. This architecture is often called the U-net [11].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a multi-resolution neural network including a pooling layer and an unpooling layer taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality [Lee et al: [Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.]

In re claim 8, Ogino et al in view of Akcakaya et al, and further in view of Lee et al teaches the limitations of claim 7, which this claim depends on.
	Ogino et al further teaches, wherein the neural network includes: a bypass connection from the pooling layer to the unpooling layer. (Fig 1B, para [0051] Further, since the patch is processed by selecting one or a few CNNs, processing load is reduced and processing time is reduced compared to ensemble learning in which the output is selected or synthesized after passing through all the CNNs.)

In re claim 13, Ogino et al in view of Akcakaya et al teaches the limitations of claim 10, which this claim depends on. 
Ogino et al fails to teach, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network of a model trained through residual learning.
In analogous art, Lee et al teaches, wherein the reconstructing unit reconstructs the image for the MRI data using a neural network of a model trained through residual learning. (Fig. 1, Pg. 15, right col, para [2]. Unlike these existing deep learning researches for CSMRI, this paper is mainly interested in deep residual learning [9]. As shown in Fig. 1, the main idea is to learn aliasing artifacts rather than the aliasing-free fully sampled reconstruction. Once the aliasing artifacts are estimated, aliasing free image is then obtained by subtracting the estimated aliasing artifact.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a reconstructing unit that reconstructs the image for the MRI data using a neural network of a model trained through residual learning taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality [Lee et al:[Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.]

In re claim 16, Ogino et al in view of Akcakaya et al teaches the limitations of claim 10, which this claim depends on. 
Ogino et al fails to teach, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer.
In analogous art, Lee et al teaches, wherein the neural network includes: a multi-resolution neural network including a pooling layer and an unpooling layer. (Fig 3, Pg. 17, left col, para 2 Fig. 3 illustrates the several network configuration we have investigated for residual learning. Fig. 3(a) is single scale residual learning with a modified deconvolution network framework [12]. Fig. 3(b) is a multi-scale residual learning with additional pooling and unpooling (conv transpose) layers on top of Fig. 3(a). To make the number of network features similar to Fig. 3(a), the number of channels are doubled after the pooling layer. This architecture is often called the U-net [11].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogino et al in view of Akcakaya et al to include a multi-resolution neural network including a pooling layer and an unpooling layer taught by [Lee et al:] for the benefit of reconstructing an MRI image to a higher quality [Lee et al: [Abstract] Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data.]

In re claim 17, Ogino et al in view of Akcakaya et al, further in view of Lee et al teaches the limitations of claim 16, which this claim depends on. 
Ogino et al further teaches, wherein the neural network includes: a bypass connection from the pooling layer to the unpooling layer. (Fig 1B, para [0051] Further, since the patch is processed by selecting one or a few CNNs, processing load is reduced and processing time is reduced compared to ensemble learning in which the output is selected or synthesized after passing through all the CNNs.)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kyong Hwan Jin, Dongwook Lee, Juyoung Lee, Jong Chul Ye (RECENT PROGRESSES OF ACCELERATED MRI USING ANNIHILATING FILTER-BASED LOW-RANK INTERPOLATION; 2016) ABSTRACT. Recently, an annihilating filter based low-rank Hankel matrix approach (ALOHA) was proposed as a general framework for sparsity-driven k-space interpolation method for compressed sensing MRI (CS-MRI). The principle of ALOHA framework is based on the fundamental duality between the transform domain sparsity in the primary space and the low-rankness of weighted Hankel matrix in Fourier domain, which converts CS-MRI to a k-space interpolation problem using structured matrix completion. In this review, we explain the theory .

	K. H. Jin, D. Lee and J. C. Ye, "A General Framework for Compressed Sensing and Parallel MRI Using Annihilating Filter Based Low-Rank Hankel Matrix," no. 4, pp. 480-495, 01-Dec-2016, teaches, Parallel MRI (pMRI) and compressed sensing MRI (CS-MRI) have been considered as two distinct reconstruction problems. Inspired by recent k-space interpolation methods, an annihilating filter-based low-rank Hankel matrix approach is proposed as a general framework for sparsity-driven k-space interpolation method which unifies pMRI and CS-MRI. Specifically, our framework is based on a novel observation that the transform domain sparsity in the primary space implies the low-rankness of weighted Hankel matrix in the reciprocal space. This converts pMRI and CS-MRI to a k-space interpolation problem using a structured matrix completion. Experimental results using in vivo data for single/multicoil imaging as well as dynamic imaging confirmed that the proposed method outperforms the state-of-the-art pMRI and CS-MRI.

	D. Lee, J. Yoo and J. C. Ye, "Deep residual learning for compressed sensing MRI," 2017 IEEE 14th International Symposium on Biomedical Imaging (2017), Melbourne, VIC, 19 June 2017, pp. 15-18, teaches, Compressed sensing (CS) enables significant reduction of MR acquisition time with performance guarantee. However, computational complexity of CS is usually expensive. To address this, here we propose a novel deep residual learning algorithm to reconstruct MR images from sparsely sampled k-space data. In particular, based on the observation that coherent aliasing artifacts from downsampled data has topologically simpler structure than the original image data, we formulate a CS problem as a residual regression problem and propose a deep convolutional neural network (CNN) to learn the aliasing artifacts. Experimental results using single channel and multi channel MR data demonstrate that the proposed deep residual learning outperforms the existing CS and parallel imaging algorithms. Moreover, the computational time is faster in several orders of magnitude.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/RISHI R PATEL/Primary Examiner, Art Unit 2896